   Case 3:16-cr-00494-AET Document 40 Filed 06/09/21 Page 1 of 1 PageID: 80




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                      :
                                              :      Criminal No. 16-494 (AET)
                                              :
                 v.                           :
                                              :      ORDER MODIFYING CONDITIONS
                                              :      OF RELEASE
BRET KOHAN                                    :
                                              :

          This matter having been brought before the Court on Defendant Bret Kohan’s application

for an order modifying the previously imposed condition of home detention; and the Defendant

requesting permission to attend his niece’s graduation party at his parents’ home in Toms River,

New Jersey on Saturday, June 12, 2021; and the Government and Pretrial Services having no

objection and for good cause shown;

          IT IS this WKday of June 2021 ORDERED that Defendant’s application is GRANTED;

          IT IS FURTHER ORDERED that Mr. Kohan is permitted to leave his residence on June

12, 2021 at 8:00 a.m. to travel to his parents’ home in Toms River, New Jersey and shall return

to his residence no later than 8:00 p.m. on June 12, 2021.

          IT IS FURTHER ORDERED that Mr. Kohan shall report to Pretrial Services in Newark

on Monday, June 14, 2021 by 10:00 a.m. for an office visit/drug test.

    IT IS FURTHER ORDERED that all previously imposed conditions of release remain in

effect.




                                              _____________________________
                                              __________________ __
                                                                 _ ______
                                              DOUGLAS     S E.
                                                             E. ARPERT
                                                                AR
                                                                 RPE
                                                                  PERT
                                              United States
                                                      Staate  Magistrate
                                                          t s Magistra
                                                                    r te Ju
                                                                    ra   Judge
